Citation Nr: 0323407	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  96-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service under honorable conditions 
from July 1965 to December 1966.  

The veteran's military personnel records show that he 
reenlisted in the Army in April 1967 under the name [redacted] 
[redacted]  On or about September 1, 1967, the veteran went 
AWOL and was ultimately dropped from the rolls as a deserter.  

While in an AWOL status as [redacted], he reenlisted 
again under the name [redacted] and, subsequently, went 
AWOL on November 30, 1967.  He was later discharged under 
other than honorable conditions in August 1968 due to 
fraudulent entry.  

Another reenlistment in the Army in December 1969 and an 
enlistment in the Marine Corps in March 1974 were also 
subsequently voided.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the RO.  

The veteran testified at a personal hearing before the 
Undersigned Veterans Law Judge in April 2000.  

In a decision promulgated in January 2001, the Board found 
that new and material evidence had been presented sufficient 
to reopen the claim of service connection for PTSD and 
remanded the matter to the RO for additional development of 
the record.  

In September 2002, the Board determined that additional 
development was necessary in this case prior to further 
appellate review.  Specifically, the Board directed that the 
additional VA records needed to be obtained and added to the 
claims file.  

In addition, the Board determined that the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
needed to be contacted in attempts to verify the veteran's 
alleged stressors.  

Additional VA treatment records were obtained, but as of this 
date, USASCRUR has not been contacted in response to the 
September 2002 directive.  



REMAND

The veteran asserts that service connection is warranted for 
PTSD.  Historically, the Board notes that, in a June 1987 
rating decision, the RO denied the veteran's claim of service 
connection for PTSD.  

In January 2001, the Board determined that new and material 
evidence had been presented sufficient to reopen the claim of 
service connection for PTSD and remanded that matter back to 
the RO for further development of the record.  The case was 
thereafter returned to the Board.  

As noted hereinabove, in September 2002, the Board undertook 
additional development on the issue of service connection for 
PTSD, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  The development included, among other things, 
an additional VA examination, held in June 2003.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  The case also invalidates 
the Board's development regulations.  

As such, the RO has not had an opportunity to review the case 
based on all the evidence of record, particularly the most 
recent VA medical records.  In addition, the Board finds that 
the veteran has not been properly notified of the provision 
of VCAA.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran proper due 
process.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, the Board points to additional development needed in 
the case.  Specifically, the Board directed, in a September 
2002 memorandum, that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) should be contacted in 
order to obtain any available information to corroborate the 
veteran's alleged stressors.  

Subsequent to any additional evidence received, the veteran 
was to be afforded a VA examination to determine the nature 
and etiology of any currently diagnosed psychiatric 
disability.  As of this date, USASCRUR has not yet been 
contacted and the veteran, in turn, has not been reexamined, 
in response to the September 2002 request.  The RO should 
also allow the veteran an appropriate amount of time to 
submit additional evidence in support of his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development, particularly the VA records.  
The RO in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information to corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with the following 
information:  (1) The claims file 
indicates that the veteran was part of 
the 255th Transportation Detachment from 
April 1966 to July 1966, that he was a 
part of the 54th Aviation Company from 
July 1966 to October 1966, and again a 
part of the 255th Transportation 
Detachment from October 1966 to December 
1966.  (2) The veteran also claims that 
the 255th Transportation Detachment was 
part of the 222nd Battalion and that the 
54th Aviation was a company under the 12th 
Aviation Group.  (3) The veteran also 
indicated that he worked /volunteered 
with the 173rd Airborne Brigade.  (4) 
From September 1966 until October 1966, 
the veteran stated that his duty station 
was Vung Tau, III Corps, Zone C, Tay Ninh 
province, and that at one point, he 
worked with the "2nd, 503 of the 173rd 
Airborne Brigade" participating in 
operation Attleboro.  

Provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran:  (1) In approximately June 1966, 
the veteran claims that he was outside of 
Cat Lo "picking up" men from 173rd , 
when they were fired upon and "Spec. 4 
Ross" was shot.  (2) In approximately 
April or May of 1966, the veteran claims 
that he was involved in an assault on a 
village near Bong San along with the 
173rd Airborne Brigade, in which all the 
civilians of the village were killed.  
(3) In approximately August 1966, while 
in Cat Lo, the veteran claims that he was 
assigned to security duty when he had to 
shoot at a "sandpan."  The veteran 
claims that he "laid fire and sunk it."  
(4) The veteran also claims that "MAC 
V" advisers, by the names of "Ross and 
Sergeant Reasoner," were killed and were 
part of the 222nd Battalion.  (5) The 
veteran stated that, in approximately 
July 1966, the 173rd was ambushed outside 
of Cat Lo.  

Ask USASCRUR to provide any documentation 
linking the veteran's units/assignments 
to the 173rd Airborne Brigade.  
Furthermore, request USASCRUR to provide 
any unit histories, including the 255th 
Transportation Detachment, 222nd Aviation 
Battalion, 54th Aviation Company, and 
173rd Airborne Brigade, for the time 
period from April to October 1966, to 
corroborate the veteran's allegations.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

3.  Once all records are obtained and the 
stressor information is received from 
USASCRUR, schedule the veteran for a 
psychiatric examination in order to 
determine the nature and etiology of the 
claimed psychiatric disability.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.  
Specifically, the examiner should render 
a determination as to whether the 
diagnostic criteria for PTSD are met.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
To the extent possible, if the examiner 
believes that the veteran suffers from a 
psychiatric disability other than PTSD, 
such should be stated with supporting 
rationale.  The claims file should be 
reviewed in conjunction with the 
examination.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


